DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/28/2021 has been entered.  Claims 12 and 13 have been amended.  Claim 17 is cancelled.  Claims 1-11 are withdrawn.  Claims 12-16 and 18-20 are pending for examination.
Response to Arguments
Applicant’s arguments filed on 12/28/2021 have been fully considered but they are considered moot.  Independent claim 1 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalak (WO 2015/017862 A1) in view of Kushida (US 2014/0360502) and in further view of Haddix (US 2006/0070629).
	Regarding claim 12, Michalak discloses a system for treating sleep-disordered breathing in a patient (Fig. 7), the system comprising: a sleep strip 10 (pad 10, page 5, first paragraph of Detailed Description, Fig. 6; see also Applicant’s specification, Fig. 8 which show a sleep strip shape comparable to the sleep strip shape of the cited reference) configured to maintain lips and/or a jaw of the patient in a closed posture (the sleep aid of the present invention is designed to hold the lips of the user closed, encouraging breathing through the nasal passages and nostrils, Summary of Invention, first paragraph, page 3) the sleep strip comprising: a first layer comprising an adhesive 50  (adhesive layer 50, last paragraph page 5 to first paragraph page 6, see annotated Fig. 7 below) 

    PNG
    media_image1.png
    469
    769
    media_image1.png
    Greyscale


configured to attach the sleep strip to an upper lip and a lower lip of a patient (the non-toxicity of the adhesive layer 50 is critical as the adhesive is preferably positioned such that it comes into close contact with the lips of the user; the adhesive is intended to affix the present invention to the upper lip and lower lip; last paragraph, page 5 to first paragraph page 6), the first layer having an opening 40 extending therethrough (see annotated Fig. 1 below; 

    PNG
    media_image2.png
    846
    1058
    media_image2.png
    Greyscale

permeation 40 provides a restricted channel  for air to pass through, page 5, first paragraph under Detailed Description, see annotated Fig. 7 above; permeation 40 provides an alternate passage for air when breathing through the mouth is required, page 5, first paragraph of 
	Michalak does not disclose a device configured to stable breathing patterns in a patient during a sleep session.  
	Kushida teaches an analogous system for treating sleep-disordered breathing in a patient (Fig. 1), the system comprising: a sleep strip 229 ( mouth closure 229,   embodiment of Figs. 29 and 30) configured to maintain lips and/or a jaw of the patient in a closed posture ([0014]); and a device configured to stable breathing patterns in a patient during a sleep session (continuous air pressure machine, Fig. 1, [0076]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a device configured to stable breathing patterns in a patient during a sleep session to the system for treating sleep-disordered breathing of Kushida, 
Michalak in view of Kushida discloses the invention as described above and further discloses a tab 60 positioned on the left or right side of the pad (page 6, second paragraph) that extends beyond a perimeter of the first layer (Fig. 6) and is configured to facilitate removal of the sleep strip from the face of the patient after the sleep session is completed (page 6, second paragraph).
Michalak in view of Kushida does not explicitly disclose a mesh layer forming a release tab.
Haddix teaches an analogous system for treating sleep-disordered breathing in a patient ([0014]) comprising an analogous mesh layer (flexible sheet 12 having a plurality of apertures 14, [0015]; see also claim 6 which specifies a mesh) the analogous mesh layer forming a release tab 16 (a pull tab 16 is disposed on the front surface of the flexible sheet to enable removal, [0015]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tab that extends beyond a perimeter of the first layer of the system for treating sleep-disordered breathing in a patient of Michalak in view of Kushida is formed by the mesh layer, as taught by Haddix, in order to provide an improved system for treating sleep-disordered breathing in a patient that provides a mechanism to remove the sleep strip from the patient.
Regarding claim 13, Michalak, in view of Kushida and in further view of Haddix discloses the invention as described above and further discloses the
Regarding claim 14,  Michalak, in view of Kushida and in further view of Haddix discloses the invention as described above and further discloses wherein the sleep strip is configured to be releasably secured onto the lips of the patient (Michalak, page 6, second paragraph).
Regarding claim 16,  Michalak, in view of Kushida and in further view of Haddix discloses the invention as described above and further discloses wherein the mesh layer extends across an entirety of a surface of the first layer (see Fig. 7 where the mesh layer 70 includes permeation 40 which is a mesh, gas permeable fabric which preferably encompasses the entire surface area of the pad, Michalak, page 5 first paragraph under Detailed Description).
Regarding claim 18,  Michalak, in view of Kushida and in further view of Haddix discloses the invention as described above and further discloses wherein the device is a continuous positive air pressure machine (Kushida, Fig. 1, [0076])
Regarding claim 20, Michalak, in view of Kushida and in further view of Haddix discloses the invention as described above and further discloses wherein the adhesive is located around an entire border of the opening (the adhesive layer 50 of the present invention is preferably oriented all around the border of the permeation 40, Michalak, page 6, first paragraph).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalak (WO 2015/017862 A1) in view of Kushida (US 2014/0360502), in further view of Haddix (US 2006/0070629) and in even further view of Tinsley (US 20050178392).

Michalak in view of Kushida and in further view of Haddix does not disclose wherein the sleep strip is configured to be releasably secured only onto the lips of the patient.
Tinsley teaches an analogous sleep strip (Fig. 3B) wherein the sleep strip is configured to be releasably secured only onto the lips of the patient  (the area of the adhesive generally represents the shape of a pair of lips, [0043], Fig. 3A, Tinsley, sheet 1 of 2, Fig. 3A description).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sleep strip of the system for treating sleep-disordered breathing in a patient of Michalak, Kushida and Haddix, is configured to be releasably secured only onto the lips of the patient, in order to provide an improved system for treating sleep-disordered breathing in a patient that that provides a way to adhere the strip directly to the lips while allowing for easy removal.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalak (WO 2015/017862 A1) in view of Kushida (US 2014/0360502), in further view of Haddix (US 2006/0070629) and in even further view of Thornton (US 6405729).
Regarding claim 19, Michalak in view of Kushida and in further view of Haddix discloses the invention as described above.
Michalak in view of Kushida and in further view of Haddix does not disclose wherein the device is a mandibular advancement device.
Thornton teaches an analogous sleep strip 24 (venting seal 24, Fig. 1) and an analogous device 10 (oral appliance 10, col. 3, lines 38-56) configured to facilitate stable breathing 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device configured to facilitate stable breathing patterns in the patient during a sleep session of the system for treating sleep-disordered breathing patterns in the patient of Michalak in view of Kushida and in further view of Haddix is a mandibular advancement device, as taught by Thornton, in order to provide an improved system for treating sleep-disordered breathing that has additional mechanism to reduce or eliminate breathing problems such as snoring or sleep apnea (Thornton, col. 5, lines 42-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.M./Examiner, Art Unit 3786                    
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786